Case 2:20-cv-01214-TLN-DB Document 1 Filed 06/17/20 Page 1 of 26

FILED

Kirk D.Wiliiams
JUN 17 2020
682 Plaza Avenue, Unit#A
PASTE RN DISTRICT OE CALIFORNIA
Sacramento CA 95815 By ‘ "4

 

OEPUT _

kirkdwilliamsOO@gmail,com

(916)349-5009

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRIST OF CALIFORN

 

KIRK D. WILLIAMS case No &: MY) wv Jal
PLAINTFF, JURY TRIALDEMANDED 7 LN
vs. TH
McDonald’s Corporation, Ss
DEFENDANT,
/
INTRODUCTION

e Plaintiff KIRK D. WILLIAMS, on behalf of himself and others

1
Case 2:20-cv-01214-TLN-DB Document 1 Filed 06/17/20 Page 2 of 26

similarly situated asserts the following claims against
Defendant McDonald’S.COM, INC. as follows.

e Plaintiff is a visually-impaired and legally blind person who requires
audio capacity as effective communication and he uses screen-
reading software to read website content using his computer.
Plaintiff uses the terms “blind” or “visually-impaired” to refer to all
people with visual impairments who meet the legal definition of
blindness in that they have a visual acuity with correction of less
than or equal to 20 x 200. Some blind peopie who meet this
definition have limited vision. Others have no vision.

e Based ona 2010 U.S. Census Bureau report, approximately 8.1
million people in the United States are visually impaired including
2.0 million who are blind, and according to the American
Foundation for the Blind’s 2015 report, approximately 379,000
visually impaired persons live in the State of California.

e Plaintiff brings this civil rights action against McDonald’s.COM, INC.
(“Defendant” or “Company’) for its failure to design, construct,
maintain, and operate its website to be fully accessible to and
independently usable by Plaintiff and other blind or visually-
impaired peopie. Defendant’s denial of full and equal access to its
website, and therefore denial of its products and services offered
thereby and in conjunction with its physical locations, is a violation
of Plaintiff's rights under the Americans with Disabilities Act
(“ADA”).

e Because Defendant’s website, iwonaid §.cuivi (the
“Website” or “Defendant’s Website ”), is not equally accessible to
blind and visually-impaired consumers, it violates the ADA. Plaintiff
seeks a permanent injunction to cause a change in Defendant’s
corporate policies, practices, and procedures so the Defendants
corporate policies, practices, and procedures, so that Defendant’s
website will become and remain accessible to blind and visually-
impaired consumers.
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 3 of 26

JURISDICTION AND VENUE

e This Court has subject-matter jurisdiction over this action under 28
U.S.C * 1331 and 42 U.S>C *12181, as Plaintiffs claim arise under
Title 11! of the ADA, 42 U.S.C. *12181, et seq., and 28 U.S.C. * 1332.

e This court has supplemental jurisdiction under 28 U.S.C *1376 over
Plaintiffs _California’s Disability discrimination provisions
promulgated by California Civil Code 51(a) cited as the California
Unruh Act, and Civil Code 54.1.(a)(1) cited as California Disabled
Person Act.

e Venue is proper in this district under 28 U.S.C. * 1391 and
(b)(1) and (2) because Plaintiff resides in this District, Defendant
conducts and continues to conduct a substantial and significant
amount of business in this District, Defendant is subject to personal
jurisdiction in this District, and a substantial portion of the conduct
complained of herein occurred in this District.

© Defendant is subject to personal jurisdiction in this District,.
Defendant has been and is committing the acts or omissions
alleged herein in the city of Sacramento that caused injury and
violated rights promulgated by the ADA, which prescribes to
Plaintiff and to other blind and other visually-impaired
consumers. A substantial part of the acts and omissions giving
rise to Plaintiff’s claims occurred in this district: on separate
occasions, Plaintiff has been denied the full use and enjoyment
of the facilities, goods, and services of Defendant’s Website with
respect to Defendant's locations in the county of Sacramento
These, barriers that Plaintiff encountered have caused a denial
of Plaintiff's full and equal access in the past, and now deter
Plaintiff on a regular basis from visiting Defendant’s website
such as “McDonald’s restaurants located at 2517 Del Paso Blvd,
and 5425 Fruitridge Road, Sacramento California Plaintiff
attempting to obtain about Defendant’s affiliated restaurants
(locations and hours and other important information) in
addition McDonald’s owns and operates 1,165 physical brick

3
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 4 of 26

and mortar restaurants in the State of California, and that there
exist 75 restaurants within the county of Sacramento.

This Court is empowered to issue a declaratory judgement under
28 U.S.C **2201 and 2202.

THE PARTIES

e The Plaintiff Kirk Williams, at all relevant times, is a resident of
Sacramento, CA. Plaintiff is a blind, visually-impaired handicapped
person and a member of a protected class of individuals under the
ADA, 42 U.S.C. * 12102(1)-(2), and the regulations implementing
the ADA set forth at 28 CFR ** 360.101 et seq., and the California
Unruh A(CUA) and California Disabled Person Act (CDPA).

e Defendant McDonald’s.COM, INC. is and was at all relevant times
herein a Foreign Corporation with its principal executive offices in
Chicago IL,

e and is doing business in the State of California. And that
McDonald’s is the largest fast food restaurant in the world with
more than 37, 000 locations within 120 countries ,and for the 2019
fiscal year McDonald’s $6 billion on revenue of $21.1 billion

© McDonald’s sells its product throughout the United States.

e Millions of McDonald’s customers are located in the State of
California, McDonald’s website provides to the public important
goods and services. Defendant’s Website provides consumers with
access to an array of goods and services including information
about their vast array of goods and services,rewards program,
special promotions, gift cards, prior purchase history,
recommended products and services, return policies and shipping
and delivery.

e McDonald’s owns and operates self-service checkout kiosks
machines which are located in its restaurants locations and the
kiosks uses counter top terminals to process credit card and debit
card purchases but that transaction machines are inaccessible to
the blind and visually impaired, and that McDonald’s offers its

4
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 5 of 26

sighted customers two options for checking Out at the completion
of their purchases they can check out with the assistance of an
employee who operates a register, or they can use a self-service
checkout kiosk with a point of sale terminal to scan and pay for
their purchases without employee assistance, but that the lines at
the self-service checkout kiosk are often shorter and move more
quickly than the employee assisted checkout option, many
customers opt for the convenience of the self service checkout
kiosks, moreover, the blind and visionally impaired persons do not
have the option of self service checkout available to all other
customers. Although McDonald’s began using self-service kiosks
well after the enactment of the ADA, it failed to ensure that the
new technology would be accessible to the blind And visionally
impaired persons, and consequently. blind and visionally impaired
persons customers cannot independently operate the self service
checkout kiosks, as all other customers can. In addition, customers
may order food on line and they can pick up orders in the drive
through, at the counter or outside but that blind and visionally
impaired persons can not independently use the website but for
the combined inaccessibility of the website and the self service
checkout kiosks

McDonald’s is a public corporation) which sells food and other
related products throughout the United States including a large
number of brick and mortar restaurants in the City and County of
Sacramento, and throughout the State of California,. Consumers
can order food from the website and ipick up their orders at the
drive through or at the counter or outside but that this service is
not available to the blind or visionally impaired persons due to the
inaccessibility of the website

e Defendant's restaurants are public accommodations within the
definition of Title Ili of the ADA,, 42 U.S.C * 12181(7)(F).
Defendant’s Website is a service, privilege, or advantage that is
heavily integrated with Defendant’s physical retail clothing stores
and operates as a gateway thereto.

5
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 6 of 26

NATURE OF ACTION

The Internet has become a significant source of information, a
portal, and a tool for conducting business, doing everyday activities
such as shopping, learning. Banking, researching, as well as many
other activities for sighted, blind and visually-impaired persons
alike.

In today’s tech-savvy world, blind and visually-impaired people
have the ability to access websites using keyboards in conjunction
with screen access software that vocalizes the visual information
found on a computer screen or displays the contest on a
refreshable Braille display, moreover, the duty to provide access, or
to provide axillary aids and/or reasonable accommodation to
ensure effective communication with the blind and visually
impaired is the responsibility of the defendant. And that Audio is
the least restrictive mode of communication and the onus of
providing such services are on the corporation. The defendant is
receiving government funds, maintaining contracts with the
government, and is open to the general public. Therefore, failure to
provide axillary aids and/or accommodations is in violation of the
ADA.

Blind and visually and visually-impaired users of Windows
operating system-enabled computers and devices have seral screen
reading software programs available to them. Some of these
programs are available without the user having to purchase the
program separately. Job Access With Speech, otherwise known as
“JAWS” is currently the most popular, separately purchased and
downloaded screen-reading software program available for a
Windows computer, nevertheless, the Defendant bears the legal
obligation to ensure nondiscrimination on the basics of disability.

For screen-reading software to function, the information on a
website must be capable of being rendered into text. If the

website is not capable of being rendered into text, the blind or
visual-impaired user is unable to access the same content available
to sighted users.
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 7 of 26

e The international website standards organization the World Wide
Web Consortium, known throughout the world as W3C, has
published version 2.0 of the Web Content Accessibility Guidelines
(“WCAG 2.0”) WCAG 2.0 are well established guidelines for making
websites accessible to blind and visually impaired people. These
guidelines are universally followed by most large businesses
entities and government agencies to ensure their websites are
accessible. Many Courts have also established WCAG 2.0 as the
standard guideline for accessibility.

e Non-compliant websites pose common barriers encountered by
blind and visually impaired persons include but are not limited to,
the following:

e A text equivalent for every non-text element is not provided;

e Title frames with text are not provided for identification and
navigation;

e Equivalent text is not provided when using scripts;

e Forms with the same information and functionality as for
sighted persons are not provided;

e Information about the meaning and structure of content is
not conveyed by more than the visual presentation of
content;

e Text cannot be resized without assistive technology up to
200% without losing content or functionality;

e Ifthe content enforces a time limit, the user is not able to
extend, adjust or disable it;

e Web pages do not have titles that describe the topic or
purpose;

e The purpose of each link cannot be determined from the link
text alone or from the link text and its programmatically
determined link context;

e One or more keyboard operable user interface lacks a mode

7
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 8 of 26

of operation where the keyboard focus indicator i is
discernible;

e The default human languages of each web page cannot be
programmatically determined;

e When acomponent receives focus, it may initiate a change in
context;

e Changing the setting of a user interface component may
automatically cause a change of context where the user has
not been advised before using the component;

e Labels or instructions are not provided when content
requires user input, which include captcha prompts that
require the user to verify that he or she is not a robot;

e incontent which is implemented using markup languages,
elements do not have complete start and end tags, elements
are not tested according to their specification, elements may
contain duplicate attributes and/or any ID’s are not unique:

e Inaccessible Portable Document Format (PDF’s);and

e The name and role of all user Interface elements cannot be
programmatically set; determined; items that can be set by
the user cannot be programmatically set; and/or
modification of changes to these items is not available to
user agents, including assistive technology.

STATEMENT OF FACTS
Defendant’s Barriers on its Website

e Defendant offers commercial website, ws v» +«..... , to
the public. The website offers features which allow all consumers
to access goods and services which Defendant offers in connection
with their locations. The goods and services offered by Defendant
on its website include, but are not limited to the following, which
allow consumers to find information about their vast array of

8
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 9 of 26

goods and services, manufactory’s warranties, rewards program,
special promotions, gift cards, prior purchase history,
recommended products and services. Return policies and shipping
and delivery.

e itis upon information and belief, Defendant’s policy and practice to
deny Plaintiff, along with other blind or visually impaired users,
access to Defendant’s website, and Plaintiff is a visually impaired
and legally blind person, who can not use the computer without
the assistance to therefore specifically deny the goods and services
that are offered and are heavily integrated with Defendant’s retail
stores, Due to Defendant’s failure and refusal to remove access
barriers to its website, Plaintiff and visually impaired persons have
been and are still being denied equal access to Defendant’s retail
stores and numerous goods, services, and benefits offered to the
public through the website.

e Plaintiff is a visually impaired person, who cannot use the
computer without the assistance of screen-reading software, or use
of independent audio output constructed in the website
independent of any other source, however a proficient JAWS
screen-reader user it to access the internet. Plaintiff has visited the
website on separate occasions using JAWS screen-reader. However,
Defendant’s failure to provide audio capability through its website
is a denial of full and equal access to goods and services offered to
the public.

e Plaintiff is a visually impaired person and during Plaintiff visits to
the website the last occurring in 2019. Plaintiff encountered
multiple access barriers that denied Plaintiff full and equal access
to the facilities, goods and services offered to the public and made
available to the public; and that denied Plaintiff the full enjoyment
of the facilities, goods, and services of the Website, as well as to
the facilities, goods, and services of Defendant’s physical locations
in New York by being unable to learn more information about their
vast array of goods and services, manufacturer warranties, rewards
program, special promotions, gift cards, prior purchase history,
recommended products and services, return polices and shipping

9
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 10 of 26

and delivery.

e While attempting to navigate the Website, Plaintiff encountered
multiple accessibility barriers for blind or visually-impaired people
that include, but are not limited to, the following:

e Lack of Alternative Text (“alt text”), or a text equivalent. Alt-
text is an invisible code embedded beneath a graphical image
on a website. Web accessibility requires that alt-text be
coded with each picture so that screen-reading software cans
peak the alt-text where a sighted user sees pictures, which
includes captcha prompts. Alt-text does not change the visual
presentation, but instead a text box Shows when the mouse
moves over the picture. The lack of alt-text on these graphics
prevents screen readers from accurately vocalizing a
description of the graphics. As a result, visually-impaired
Amazon customers are unable to determine what is on the
website, browse, look for retail clothing stores and locations
and hours of operation, check out Defendant’s services,
rewards program, gift cards, return policies and shipping &
delivery;

e Empty Links That Contain No Text causing the function or
purpose of that link to not be presented to the user. This can
introduce confusion for keyboard and screen-reader users;

e Redundant Links where adjacent links go to the same URL
address which results in additional navigation and repetition
for keyboard and screen-reader users; and

e Linked Images Missing Alt Text, which causes problems if an
image within a link contains no text and that image does not
provide alt-text. A screen reader then has no content to
present the user as to the function of the link, including
information contained in PDFs.

Defendants Must Remove Barriers to its Website

27 Due to the inaccessibility of Defendant’s Website; Blind and visuaily-impaired customers
such as plaintiff, who need screen-reader, and audio capacity, cannot fully equally use or enjoy

10
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 11 of 26

the facilities, goods, and services Defendant offers to the public on its Website. The access
barriers Plaintiff encountered have caused a denial of Plaintiff’s full equal access in the past, and
now deter Plaintiff on a regular basis from accessing the Website.

28 These access barriers on Defendant’s Website have deterred Plaintiff
from visiting Defendant's store location and enjoying them equal to
sighted individuals because: Plaintiff was unable to find the location and
hours of operation of Defendant’s physical retail stores on its Website,
preventing Plaintiff from visiting the locations, Plaintiff intends to visit
Defendant’s restaurants in the future if he could access their website in
order to return food items that he may want to return to

29. If the Website was equally accessible to all, Plaintiff could
independently navigate the Website and complete a desired transaction
as sighted individuals do.

30. Through his attempts to use the Website, Plaintiff has actual
knowledge of the access barriers that make these services inaccessible
and not independently unusable by the blind and visually impaired
people.

31. Because simple compliance with the WCAG2.0Guidelines would
provide Plaintiff and other visually impaired consumers with equal access
to the Website, Plaintiff alleges that Defendant has engaged in acts of
intentional discrimination including but not limited to, the following
policies or practices:

a. Constructing and maintaining a website that is inaccessible to
vision ally-impaired individuals including Plaintiff;

b. Failure to construct and maintain a website that is sufficiently
intuitive so as to be equally accessible to visually-impaired indivduals,
including Plaintiff and

c. Failing to take action to correct access barriers in the face if
substantial harm and discrimination to the blind and visually-impaired
consumers, such as Plaintiff, as a member of a protected class.

32. Defendants therefore uses standards, criteria or methods of
administration that have the effect of discriminating or perpetuating the
discrimination of others, as alleged herein.

11
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 12 of 26

33. The ADA expressly contemplates the injunctive relief that Plaintiff
seeks in this action. In relevant part, the ADA requires:

In the case of violation of . . . this title injunctive relief shall
include an order to alter facilities to make such facilities readily accessible
to and usable by individuals with disabilities. .. Where appropriate,
injunctive relief shall also include requiring the modifications of a policy. .

42 U.S.C. Sec. 12188(a)(2).

34 Because Defendant’s Website have never been equally accessible,
and because Defendant lacks corporate policy that is reasonably
calculated to cause its Website to become and remain accessible.

Plaintiff invokes 42 U.S.C. Sec. 12188(a)(2) and seeks a permanent
injunction requiring Defendant to retain a qualified consultant acceptable
to Plaintiff(“Agreed Upon Consultant”) to assist Defendant to comply
with WCAG 2.0 guidelines for Defendant’s website. The Website must be
accessible for individuals who use computers, laptops, and smart phones,
moreover, Defendant’s Website should be independently unusable, and
readily available to provide access to all individual with a disability.
Plaintiff seeks that this permanent injunction requires Defendant to
cooperate with the agreed Upon Consultant to:

e Train Defendant’s employees and agents who develop the Website
on accessibility compliance under the WCAG 2.0 guidelines;

e Regularly check the accessibility of the Website under the WCAG 2.0
guidelines:

e Regularly test accessibility by blind or vision-impaired persons to
ensure that Defendant’s Website complies under WCAG2.0
guidelines: and

e Develop policy accessibility policy that is clearly disclosed on
Defendant’s

e Website, with contact information for users to report accessibility-
related problems and require that any third-party venders who
participate on its Website to be fully accessible to the disabled by

12
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 13 of 26

confirming with WCAG2.0 criteria.

35. If the website was accessible, Plaintiff and similarly situated
blind and visually-impaired people could independently view goods
and service items, locate Defendant’s retail stores and hours of
operation, shop for and other wise research related goods and
services available via the Website.

36. Although Defendant may currently have centralized policies
regarding maintaining and reporting its Website, Defendant lacks a
plan and policy reasonably calculated to make them fully and
equally accessible to, and independently usable by, blind and other
visually-impaired consumers.

37. | The defendants have, upon information and belief, invested
substantial sums in developing and maintaining the defendants’
website and the defendants have generated significant revenue
from the defendants’ website. These amounts are far greater than
the associated cost of making the defendants’ website equally
accessible to visually impaired customers.

38. Without injunctive relief, Plaintiff and other visually-
impaired consumers will continue to be unable to independentiy
use the Website, violating their rights.

CLASS ACTION ALLEGATIONS

39. _— Plaintiff, on behalf of himself and others similarly situated,
seeks to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23
(b): all legally blind individuals in the United States who have
attempted to access Defendants Website and as a result have been
denied access to the equal enjoyment of goods and services offered
in Defendant's website and physical locations, during the relevant
statutory period.

40. Plaintiff, on behalf of himself and all others similarly
situated, seeks certify a New York City subclass under Fed. R. Civ. P.
23(a) and 23 (b)(2): all legally blind individuals in the State of New

13
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 14 of 26

York who have attempted to access Defendant’s Website and as a
result have been denied to access to the equal enjoyment of goods
and services offered in Defendant’s website and physical locations,
during the relevant statutory period.

41. Plaintiff, on behalf of himself and all others similarly
situated, seeks certify a New York City subclass under Fed. R. Civ. P.
23(a) and 23(b): all legally blind individuals in the City of New York
who have attempted to access Defendant’s Website and as a result
have been denied access to the equal enjoyment of goods and
services offered in Defendant's website and physical locations,
during the relevant statutory period.

42. Common questions of law and fact exist amongst Class,
including:

e Whether Defendant’s Website is a “public accommodation”
under the ADA;

e Whether Defendant’s Website is a “place or provider to
public accommodations” under the UCRA

Whether Defendant’s Website denies the full and equal enjoyment
of its goods, services, facilities, privileges, advantages, or
accommodations to people with visual disabilities, violating the
Unruh Act

43. Plaintiff's claims are typical of the Class and the Subclasses.
The Class and the Subclasses, similarly to the Plaintiff, are severely
visually impaired or otherwise blind, and claim that Defendant has
violated the ADA, and Unruh Act, by failing to update or remove
access barriers on its Website so it can be independently
accessibly to the Class and Subclasses.

44. Plaintiff will fairly and adequately represent and protect the
interests of the Class and Subclass Members because Plaintiff has
retained and is represented by counsel competent and experience
in complex class action litigation, and because Plaintiff has no
interests antagonistic to Class Members. Class certification of the
claims is appropriate under FED. R. Civ. P. 23(b)(2) because

14
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 15 of 26

Defendant has acted or refuse to act on grounds generally
applicable to the Class, making appropriate both declaratory and
injunctive relief with respect to Plaintiff and the Class as a Whole.

45. Alternatively, class certification is appropriate under Fed. R.
Civ. P. 23(b)(3) because fact and legal questions common to Class
and Subclasses Members predominate over affecting only
individual Class and Subclasses Members, and because a class
action is superior to other available methods for the fair and
efficient adjunction of this litigation.

46. Judicial economy will be served by maintaining this lawsuit
as a class action in that it is likely to avoid the burden that would
be otherwise placed upon the judicial system by the filing of
numerous similar suits by people with the visual disabilities
throughout the United States.

FIRST CAUSE OF ACTION

VIOLATIONS OF THE ADA, 42 U.SC.§12181 et
seq.

47. Plaintiff, on behalf of himself and the California State Sub-
Class Members, repeats and realleges every allegation of the
preceding paragraphs as if fully set forth herein paragraph as if
fully set forth herein.

48. Section 302(a) of Title Ill of the ADA, 42 U.S.C § 12101 ET
seq., provides:

No individual shall be discriminated against on the basis of
disability in full and equal enjoyment of goods, services, facilities,
privileges, advantages, or accommodations of any place of public
accommodation by any person who owns, leases (or leases to), or
operates a place of public accommodation.

15
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 16 of 26

42U.S.C § 12182(a).

49. Defendant’s retail stores are public accommodations within
the definition of Title II of the ADA, 42 U.S.C. § 12181(7).
Defendant’s Website is a service, privilege, or advantage of
Defendant’s retail stores. The Website is a service that is heavily
integrated with these locations and is a gateway thereto.

50. Under Section302(b)(1) of Title I11 of the ADA, it is unlawful
discrimination to deny individuals with disabilities the opportunity
to participate in or benefit from the goods, services, facilities,
privileges, advantages, or accommodations of an entity. 42 U.SC. §
12182(b)(1)(A)(i).

51. Under Section 302(b)(1) of Title III of the ADA, it is unlawful
discrimination to deny individuals with disabilities an opportunity
to participate in or benefit from the good, services, facilities,
privileges, or accommodation, which is equal to the opportunities
afforded to other individuals.

42 U.S.C §12182(b)(1)(A)(ii).

52. Under section 302(b)(2) of Title lll of ADA, unlawful
discrimination also includes, among other things:

[A] failure to make reasonable modifications in policies, practices,
or procedures, when such modifications are necessary to afford
such goods, services, facilities, privileges, advantages, or
accommodations to individuals with disabilities, unless the entity
can demonstrate that making such modifications would
fundamentally alter the nature of such goods, services, facilities,
privileges, advantages or accommodations; and failure to take such
steps as may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence

16
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 17 of 26

of auxiliary aids and services, unless the entity can demonstrate
that taking such steps would be fundamentally alter the nature of
the good, service, facility, privilege, advantage, or accommodation
being offered or would result in an undue burden.

42 U.S.C. §1282(b)(2)(A)(ii)-(iii).

53. The acts alleged herein constitute violations of Title Ill of the
ADA, and the regulations promulgated thereunder. Plaintiff, who is
a member of protected class of persons under the ADA, has a
physical disability that substantially limits the major life activity of
sight within the meaning of 42 U.SC. §§ 12102(1)(A)-(2)(A).
Furthermore, plaintiff has been denied full and equal access to the
Website, has not been provided services that are provided to other
patrons who are not disabled, and has been provided services that
are provided to other patrons who are not disabled, and has been
provided services that are inferior to the services provided to non-
disabled persons. Defendant has failed to take any prompt and
equitable steps to remedy its discriminatory conduct. These
violations are ongoing.

54. Under 42 U.S.C § 12188 and the remedies, procedures, and
rights set forth and incorporated therein, Plaintiff, requests relief
as set forth below.

SECOND CAUSE OF ACTION

VIOLATIONS OF THE
UNRUH ACT

55. Plaintiff, on behalf of himself and the California State Sub-Class

Members, repeats and realleges every allegation of the preceding

paragraphs as if fully set forth herein.

56.  California’s Civil Law provides that is “an unlawful discriminatory
17
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 18 of 26

practice for any person, being the owner, lessee, proprietor, manager,
superintendent, agent or employee of any place of public
accommodation... because of the... disability of any person, directly or
indirectly , to refuse, withhold from or deny to such person any of the
accommodations, advantages, facilities, or privileges thereof.”

57. Defendant’s physical locations are located in State of California
and throughout the Untied States and constitute public accommodations
within the definition of California Civil Law, Defendant’s Website is a
service, privilege or advantage of Defendant. Defendant’s Website is a
service that is heavily integrated with these physical locations and is a
gateway thereto.

58. Defendant is subject to California Civil Law because it owns and
operates its physical locations and Website. Defendant is person within
the meaning of California’s Civil Rights Law

59. Defendant is violating California’s Civil Rights Law, in refusing to
update or remove access barriers to its Website, causing its Website and
' services integrated with Defendant’s physical locations to be completely
inaccessible to the blind. This inaccessibility denies blind patrons full and
equal access to facilities, goods and services that defendant makes
available to the non-disabled public.

60. Under California’s Civil Rights Law, it is unlawful discriminatory
practice includes, among other things, “a refusal to make reasonable
modifications in policies, practices, or procedures, when such
modifications are necessary to afford facilities, privileges, advantages, or
accommodations to individuals with disabilities, unless such person can
demonstrate that making such modifications would fundamentally alert
the nature of such facilities, privileges, advantages, or accommodations
being offered or would result in an undue burden.

61. Under California’s Civil Rights Law, it is unlawful discriminatory
practice also includes, “a refusal to take such steps as may be necessary
to ensure that no individual with a disability is excluded or denied
services because of the absence of auxiliary aids and services, unless such
person can demonstrate that taking such steps would fundamentally
alter nature of facility, privilege, advantage or accommodation being

18
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 19 of 26

offered or would result in an undue burden.

62. Readily available, well-established guidelines exist on the Internet
for making websites accessible to the blind and visually impaired. These
guidelines have been followed by other large business entities and
government agencies in making their website accessible, including but
not limited to: adding alt-text to graphics and ensuring that all functions
can be performed using a keyboard. Incorporating the basic components
to make its Website accessible would neither fundamentally alter the
nature of Defendant’s business nor result in an undue burden to
Defendant.

63. Defendant’s actions constitute willful intentional discrimination
against the class on the basis of disability in violation of the California’s
Civil Rights in that Defendant has:

® Constructed and maintained a website that is inaccessible to blind
class members with knowledge of the discrimination; and/ or

e Constructed and maintained a website that is inaccessible to blind
class members with knowledge of discrimination; and/ or

® Failed to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind class members.

64. Defendant has failed to take any prompt and equitable steps to
remedy their discriminatory conduct. These violations are on going.

65. Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and California YoState Sub-Class Members
on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, accommodations and/ or
opportunities of Defendant’s Website and its physical locations under §
269(2) et seq. and or its implementing regulations . Uniess the Court
enjoins Defendant from continuing

to engage in these lawful practices, Plaintiff and Sub-Class Members will
continue to suffer irreparable harm.

66. Defendant’s actions were and are in violation of New York State
Human Rights Law and therefore Plaintiff invokes his right to injunctive

19
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 20 of 26

relief to remedy the discrimination.

67.

68.
69.

Plaintiff is also entitled to compensatory damages, as well as civil
penalties and fines under California’s Civil Rights Law for each and
every offense with the statutory amount of four thousands dollars
per offense

Plaintiff is also entitled to reasonable attorney’s fees and costs.

Under California’s Civil Law and the remedies, procedures, and
rights set forth and incorporated therein Plaintiff prays for
judgment as set forth below.

THIRD CAUSE OF ACTION

VIOLLATION OF THE CALIFORNIA STATE
CIVIL RIGHTS LAW

70. Plaintiff, on behalf of himself and the New York State Sub-
Class Members, repeats and realleges every allegation of the
preceding paragraphs as if fully set forth herein.

71. Plaintiff served notice thereof upon the United States Attorney
General as is required by law

72. California’s Civil Rights provides that “all persons within the
jurisdiction of this state shall be entitled to the full and equal
accommodations, advantages, facilities, and privileges of any
places of public accommodations, resort or amusement, subject
only to the conditions, resort or amusement, subject only to the
conditions and limitations established by law and applicable alike
to ali persons. No persons, being the owner, lessee, proprietor,
manager, superintendent, agent, or employee of any such place
shall directly or indirectly refuse, withhold from, or deny to any
person any of the accommodations, advantages, facilities, and
privileges thereof. . .”

73.  California’s . Civil Rights provides “no person because of. ...
disability, as such term is defined in section two hundred ninety-

20
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 21 of 26

two of executive law, be subjected to any discrimination in his or
her civil rights, or to any harassment, as denied in the exercise
thereof, by any other person or by any firm, corporation or
institution, or by the state or any agency or subdivision.”

74. Defendant’s Sacramento City physical locations are sales
establishments and public accommodations within the definition of
California’s Civil Rights Defendant’s Website is a service, privilege
or of Defendant and its Website is a service that is heavily imagined
with these establishments and is a gateway thereto.

75. Defendant is subject to California’s Civil Rights Law because
it owns and operates its physical locations and Website. Defendant
is a person within the meaning of California Civil Rights Law.

76. Defendant is violating California’s Civil Rights Law in refusing
to update or remove access barriers to its website, to its Website,
causing its Website and the services integrated with Defendant’s
physical locations to the completely inaccessible to the blind. This
inaccessibility denies blind patrons full and equal access to the
facilities, goods and services that defendant makes available to the
non-disabled.

77. California’s Civil Rights Law states that “any corporation
which shail violate any of the provisions 0.shall for each and every
violation thereof be liable to a penalty of not less than one-dollars
nor more than five-hundred dollars, to be recovered by the person
aggrieved thereb

78. Under California Civil Rights Law “Any person who shall
violate any of the provision s of the for going section, or who shall
aid or incite the violation of any of said provisions shall for each
and every violation thereof be liable to a penalty of not less than a
one-hundred dollars nor more than five-hundred dollars, to be
recovered by the person aggrieved thereby in any court of
competent jurisdiction in the county in which the defendant shall
reside...”

79. Defendant has failed to take any equitably steps to remedy

21
Case 2:20-cv-01214-TLN-DB Document 1 Filed 06/17/20 Page 22 of 26

its discriminatory conduct. These violations are ongoing.

80. Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and New York State Sub-Class
members on the basis of disability are being directly or indirectly
refused, withheld from, or denied the accommodations,
advantages, facilities and privileges there of in § 40 et seq. and/ or
its implementing regulations and/or corporate policies

81. Plaintiff is entitled to compensatory damages of four
thousands dollars per instincts, as well as civil penalties and fines
under California’s Civil Law for each and every offense.

FORTH CAUSE OF ACTION

VIOLATIONS OF THE
UCRA

82. Plaintiff, on behalf of himself and the Sacramento City Sub- Class
Members, repeats and realleges every allegation of the preceding
paragraphs as if fully set forth herein.

83. California’s Civil Rights )provides that” It shall be an unlawful
discriminatory practice for any person, being the owner, lessee,
proprietor, manager, superintendent, agent or employee of any place or
provider of public accommodation, because of. . . disability. . . directly or
indirectly, to refuse, withhold from or denied to such person, any of the
accommodations, advantages, facilities or privileges thereof.”

84.TDefendant’s locations are public accommodations within the
definition of California’s Civil Rights law and its Website is a service that
is heavily integrated with its establishments and is a gateway thereto.

85. Defendant is subject to UNRUH ACT because it owns and operates
its physical locations in the city of Sacramento, and County of
Sacramento, and its website , making it a person within the meaning of
California’s Civil Rights Law.

86 Defendant is violating California’s Civil Rights law in refusing to

22
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 23 of 26

update or remove access barriers to the Website and the Self service
checkout kiosks causing its website and self service checkout kiosk and
the services integrated with its physical restaurants locations to be
completely inaccessible to the blind and the visionally impaired persons.
This inaccessibility denies blind and visionally impaired persons full and
equal access to facilities, goods, and services that Defendant makes
available to non-disabled public.

87 n prohibited by provisions Defendant is required to make
reasonable accommodation to the needs of a person with disabilities. . .
any person prohibited by the provisions of California Civil Rights Law,
from discriminating on the basis of disability shall make reasonable
accommodation to enable a person with a disability to ...enjoy the right
or rights in question provided that the disability is known or should have
been known by the covered entity.

88. Defendant’s action constitutes willful intentional discrimination
against the City and County of Sacramento Sub-Class on the basis of a
disability in violation of the California’s Civil Rights law, in that the
Defendant has;

a. Constructed and maintained a website that is sufficiently
intuitive and/or obvious that it is

inaccessible to the blind class members

b----Constructed and maintained self-service checkout kiosks
that is sufficiently intuitive and/or

obvious that is inaccessible to the blind class members;
and/or

Cc Failed to take actions to correct these access barriers in
the face of substantial harm and

discrimination to blind class.

89 MCDonald’s self-service checkout kiosk also require customers
to make selections using touchscreen buttons that cannot be
distinguished non-visually customers. For example, to complete a

23
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 24 of 26

transaction after scanning in all items to be purchased, a customer must
press buttoms yet there is no audible indicationfrom the kioskas to
where this buttom is located or need to be selected.

90 As such, Defendant discriminates, and will continue in the future
to discriminate against Plaintiff and members of the proposed class and
subclass on he basis of disability in the full and equal enjoyment of goods,
services, facilities, privileges, advantages, accommodations and/or
opportunities of its Website and Self Service Checkout Kiosks, and its
estabishments under and/or

corporate policies Unless the Court enjoins Defendant from continuing
to engage in these unlawful practices, Plaintiff and members of the sub-
class will continue to suffer irreparable harm.

91 Defendant’s action were and are in violation Of the UCRA and
therefore Plaintiff invokes his right to injunctive relief to remedy the
discrimination

92 Plaintiff is also entitled to compensatory damages, as well as
civil penalties and fines, and statutory award for violations of the Unruh
Act. And for punitive damages

93 Plaintiff is also entitled to a reasonable attorney’s fees and
costs.
94 Under California’s Civil Law and the remedies, procedures, and

rights set forth and incorporated therein Plaintiff prays for judgement as
set forth below;

FIFTH CAUSE OF ACTION
DECLARATORY RELIEF

95. Plaintiff, on behalf of himself and the class and California State
and City and County of Sacramento and sub-class members, repeats and
realigns every allegation of the proceeding paragraphs as if fully set forth
herein.

24
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 25 of 26

96 An actual controversy has arisen and now exist between the
parties in that Plaintiff contends and is informed and believes that
Defendant denies, that its website and its self service checkout kiosks
contains access barriers denying blind customers the full and equal access
to goods, service, and facilities of its website and self service checkout
kiosks by extension of its physical locations, which Defendant owns,
operates, and control and fails to comply with applicable laws including
but not limited to Title Ii of the Americans with Disabilities Act,
U.S.C.Sections 12182 prohibiting discrimination against the blind

97 A judicial declaration is necessary and appropriate at this time
in order to that each of the parties may know their respective rights and
duties and act accordingly, an among those issues but not limited to is
that Plaintiff seeks the Court to declare and define the term words or
phase “ind law.

98 Defendant currently maintain a of designed of McDonald’s
self-service checkout kiosks which require sight to use: images are
displayed visually on the screen, but do not announced or described
through audio output The kiosks fail to provide any speech out during a
transaction, moreover nor is the transaction terminal machine audiable.

99 Defendant is also violating the UCRA, Civil Code Sec. 51 et seq.,
because the conduct alleged herein violates various provisions of the
ADA, U.S.C. Sec. 12181 et seq., as set forth above. Section 51(f) of the
Civil Code provides that a violation of the right of any individual under
the ADA also constitutes a violation for the UCRA.

100 The action of the Defendant violates UCRA, Civil Code Sec. 51
et seq., and Plaintiff is therefore entitled to relief remedying the
discrimination.

101 The Plaintiff is entitled to statutory minimum damages

pursuant to Civil Code Sec. 52 for each and every offense.

102 Plaintiff is also entitled to reasonable attorneys’ fees and cost.
PRAYER FOR RELIEF

25
Case 2:20-cv-01214-TLN-DB Document1 Filed 06/17/20 Page 26 of 26

WHEREFORE, Plaintiff Kirk D. Williams, request that this Court enter
judgment in their favor and award them the following relief:

e Apermanent injunction prohibiting McDonald’s from
violating the ADA and

Requiring McDonald’s to make its website and its self
service checkout kiosks in California and throughout the
United States accessible to the blind and visionally impaired
users.

b Adeclaration that McDonald’s has and continues to
violate the ADA;

c  Anaward of Plaintiff Kirk D. Williams. And for
reasonable attorney fees and cost.

d= Such other and further relief as the Court may deem

 

just.
Lp FULLY SUBMITTED
2 20 BY KIRK D. WILLIAMS iN PRO SE
Z-16-#%

26
